DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Karlsson et al. (US 2019/0207517 A1).
	Regarding claim 12, Karlsson teaches a method for controlling interleaved switched mode power supply apparatus having a plurality of parallel-connected switched mode power supplies (see para 0004, 0017), the method comprising: receiving an input supply voltage; and modulating, by a controller, a switching frequency of the switched mode power supplies based upon the received input supply voltage (see para 0004, 0010 and 0059-0061).
	Regarding claim 19, Karlsson teaches computer program product stored in non-transitory memory having instructions which, when executed by a controller of an interleaved switched mode power supply (see para 0004, 0017), causes the controller to perform a method comprising: receiving an indication of an input supply voltage; and modulating a switching frequency of the interleaved switched mode power supplies based upon the input supply voltage (see para 0004, 0010 0059-0061).



Allowable Subject Matter
Claims 1-11 are allowed.
	Regarding claim 1, Karlsson teaches an  interleaved switched mode power supply apparatus, comprising: a plurality of parallel-connected switched mode power supplies  (see para 0004, 0017),comprising at least a first switched mode power supply having supply input terminals to receive a supply input voltage and a second switched mode power supply having supply input terminals to receive the supply input voltage (see para fig.3 3001-N para 0029-0030); and a controller having at least one first output coupled to at least one control input of the first switched mode power supply (see  23 fig.4 para 0031-0034), and at least one second output coupled to at least one control input of the second switched mode power supply (see para fig.3 3001-N para 0029-0030);, the controller is configured to control the first and second switched mode power supplies so that the controller and the first and second switched mode power supplies comprise an interleaved switched mode power supply with power factor correction  (see  23 fig.4 para 0035-0037).
	Karlsson doesn’t expressly teach wherein the controller is configured to modulate a switching frequency of each of the first and second switched mode power supplies such that the switching frequency varies based upon ripple current cancellation between the ripple current of the first switched mode power supply and the ripple current of the second switched mode power supply.
	Hence claim 1 is deemed allowable.
	Claims 2-11 depend on claim 1, hence claims 2-11 are also deemed allowable.
Claims 13-18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 13, Karlsson teaches invention set forth above, Karlsson  doesn’t expressly teach further comprising: determining, by the controller, a duty cycle for the switched mode power supplies based upon the received input supply voltage; determining, by the controller, a switching frequency for the switched mode power supplies based upon the determined duty cycle; and controlling, by the controller, the switched mode power supplies using the determined duty cycle and the determined switching frequency, wherein modulating the switching frequency forms part of controlling the switched mode power supplies.
	Hence claim 13 will be deemed allowable if written in independent form.
	Claims 14-18 depend on claim 13, hence claims 14-18 will also be deemed allowable if claim 13 is written in independent form.
	Regarding claim 20, Karlsson teaches invention set forth above, Karlsson  doesn’t expressly teach wherein the instructions further include instructions which when executed cause the controller to determine a duty cycle for the interleaved switched mode power supplies based upon the received input supply voltage; determine a switching frequency for the interleaved switched mode power supplies based upon the determined duty cycle; and control the interleaved switched mode power supply using the determined duty cycle and the determined switching frequency, wherein modulating the switching frequency forms part of controlling the interleaved switched mode power supplies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836